USCA11 Case: 21-13194       Date Filed: 07/25/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                 For the Eleventh Circuit

                      ____________________

                           No. 21-13194
                      Non-Argument Calendar
                      ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
MAURICE FAYNE,
a.k.a. Arkansas Mo,


                                           Defendant-Appellant.
                      ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 1:20-cr-00228-MHC-JKL-1
                   ____________________
USCA11 Case: 21-13194          Date Filed: 07/25/2022      Page: 2 of 6




2                       Opinion of the Court                   21-13194


Before LUCK, LAGOA, and ANDERSON, Circuit Judges.
PER CURIAM:
        Maurice Fayne appeals from his 210-month sentence im-
posed after he pled guilty pursuant to a plea agreement that re-
quired the government to recommend a 151-month sentence.
Fayne argues that the government breached the plea agreement at
sentencing when it emphasized his criminal history and the details
of his offense and failed to meaningfully argue for the sentence that
it agreed to recommend.
        Whether the government breached a plea agreement is a
question of law that we generally review de novo. United States v.
Hunter, 835 F.3d 1320, 1324 (11th Cir. 2016). But where the de-
fendant failed to raise the issue before the district court, we apply
plain error review. United States v. De La Garza, 516 F.3d 1266,
1269 (11th Cir. 2008). “To establish plain error, a defendant must
show there is (1) error, (2) that is plain, and (3) that affects substan-
tial rights.” United States v. Moriarty, 429 F.3d 1012, 1019 (11th
Cir. 2005). If all three factors are established, we may exercise our
discretion to correct the error if it “seriously affects the fairness,
integrity[,] or public reputation of judicial proceedings.” Rosales-
Mireles v. United States, 138 S. Ct. 1897, 1905 (2018).
       An error is plain if it is clearly contrary to settled law. United
States v. Shelton, 400 F.3d 1325, 1331 (11th Cir. 2005). For an error
to affect substantial rights, it must have been prejudicial, meaning
USCA11 Case: 21-13194        Date Filed: 07/25/2022     Page: 3 of 6




21-13194               Opinion of the Court                        3

that “[i]t must have affected the outcome of the district court pro-
ceedings.” De La Garza, 516 F.3d at 1269 (quoting United States v.
Olano, 507 U.S. 725, 734 (1993)). The defendant has the burden of
persuasion as to prejudice. United States v. Rodriguez, 398 F.3d
1291, 1299 (11th Cir. 2005); Shelton, 400 F.3d at 1331–32. If it is
unclear whether the government’s breach of a plea agreement af-
fected the defendant’s sentence, the defendant cannot show plain
error. See De La Garza, 516 F.3d at 1270–71.
        A plea agreement is analyzed according to the defendant’s
reasonable understanding in executing the agreement. United
States v. Rewis, 969 F.2d 985, 988 (11th Cir. 1992). To determine
whether the government breached a plea agreement, the court
must determine the scope of the government’s promises. United
States v. Copeland, 381 F.3d 1101, 1105 (11th Cir. 2004). The gov-
ernment is bound to any material promise that induces the defend-
ant to plead guilty. United States v. Hunter, 835 F.3d 1320,
1324 (11th Cir. 2016). Nevertheless, implied obligations not agreed
to by the parties will not be inferred. See United States v.
Benchimol, 471 U.S. 453, 455 (1985) (“[O]ur view of [Federal Rule
of Civil Procedure] 11(e) is that it speaks in terms of what the par-
ties in fact agree to, and does not suggest that . . . implied-in-law
terms [be] read into [a plea] agreement.”). There is generally no
limitation about what information a district court may receive for
sentencing purposes concerning the background, character, and
conduct of a person convicted of a federal offense. 18 U.S.C. § 3661.
USCA11 Case: 21-13194        Date Filed: 07/25/2022     Page: 4 of 6




4                      Opinion of the Court                21-13194

       For example, in United States v. Levy, we held that the gov-
ernment did not breach a plea agreement that required it to recom-
mend concurrent sentences when it made “grudging and apolo-
getic” references to the agreement, asserted that its hands were
“tied,” and that its sentencing recommendation was given “with a
heavy heart.” 374 F.3d 1023, 1030–32 (11th Cir. 2004), vacated and
remanded on other grounds, 545 U.S. 1101 (2005) (vacating and re-
manding because of the intervening decision in United States v.
Booker, 543 U.S. 220 (2005)). We concluded that because nothing
in the agreement prevented the government from providing infor-
mation about Levy’s offenses, it had fulfilled its obligation to rec-
ommend a particular sentence. Id. at 1030.
       Similarly, in United States v. Carranza, we held that the gov-
ernment did not breach its promise in the plea agreement to not
recommend a sentence when it argued against defense counsel’s
recommendation of twenty years’ imprisonment on the ground
that Carranza was the “kingpin” in the criminal enterprise. 921
F.2d 1557, 1569 (11th Cir. 1991). We found that the government’s
characterization of Carranza was relevant conduct for sentencing
purposes, the plea agreement reserved the government’s right to
inform the court “of all facts relevant to the sentencing process,”
and the government never agreed that it would refrain from char-
acterizing Carranza as a kingpin. Id.
       In contrast, in United States v. Johnson, we held that the
government breached a plea agreement that bound it to represent
that “an amount of marijuana not greater than 100 pounds should
USCA11 Case: 21-13194         Date Filed: 07/25/2022     Page: 5 of 6




21-13194                Opinion of the Court                         5

be attributed to this defendant.” 132 F.3d 628, 630 (11th Cir. 1998).
The Presentence Investigation Report, however, recommended
that Johnson be held accountable for 1,400 pounds of marijuana.
Id. When the district court inquired into the difference in amounts,
the government explained that a co-conspirator had not been inter-
viewed until the day after the plea agreement was made and that
the co-conspirator’s credible testimony “substantially and drasti-
cally” changed the amount of marijuana involved. Id. We deter-
mined that the government violated the plea agreement when it
failed to represent that Johnson was responsible for only 100
pounds of marijuana and instead “became an enthusiastic advocate
for a ‘fact’ at odds with the ‘fact’ to which [it] had stipulated.” Id.
at 631.
         Here, even if the alleged error was plain, Fayne cannot show
that the district court erred by not finding that the government
breached the plea agreement. The government’s remarks about
Fayne’s criminal history and the details of his offense were made
pursuant to a reservation of rights in the plea agreement, and the
plea agreement did not preclude the government from arguing
against Fayne’s request for a 120-month sentence. Regardless of
whether the government grudgingly honored its recommendation
after learning about Fayne’s criminal history, it nevertheless ful-
filled its obligations under the plea agreement when it opened and
closed its sentencing argument by reiterating that it stood by its
recommendation.
USCA11 Case: 21-13194        Date Filed: 07/25/2022     Page: 6 of 6




6                      Opinion of the Court                21-13194

         Further, assuming arguendo that Fayne could establish er-
ror, he cannot meet his burden of showing that it affected his sub-
stantial rights. Based on the district court’s statements at sentenc-
ing, it is unclear, at best, whether the government’s alleged breach
of the plea agreement affected Fayne’s sentence and, thus, he can-
not show that any error prejudiced him.
      Accordingly, we affirm.
      AFFIRMED.